Detailed Action
This action is in response to amendments filed on 08/15/2022. 
This application was filed on 02/28/2022 which continuation of application no. 16560964 (now patent # US 111263395 B1 filed on 09/04/2019 which claims benefit to provisional application no. 62/728051 filed on 09/06/2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Applicant's Response
In Applicant' s Response dated 08/15/2022, Applicant amended claims 1, and 11, and amended the specification.  Applicant argued against various rejections previously set forth in the Office Action mailed on 03/29/2022.
In light of Applicant' s amendments and remarks, all rejections to the claims under 35 U.S.C. 112 set forth previously are withdrawn.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to A system for document transformation and compliance, comprising: 
a database to store documents relating to a transfer of real property, each document comprising a plurality of data fields each associated with a data field identifier, wherein the data field identifiers for the same data fields in different documents are the same; 
a server comprising a central processing unit, memory, an input port to receive the documents and an output port, wherein the central processing unit is configured to: 
access a set of the documents;
 receive a data value from a user; 
identify one of the data fields in one of the documents in the set associated with the received data value via the data field identifier for that data field; 
subsequently, after receiving the data value, determine that the associated data field is already populated with a different data value; 
replace the different data value with the received data value in the data field of the document;
identify other data fields associated with a same data field identifier as the data field identifier of the associated data field; 
populate the other data fields with the received data value; and perform compliance checking of the documents. 
Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely:
Mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”). 
Commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
In particular, manipulation or editing of documents/forms based on other texts or values within the form and checking/verifying correctness of values within a form clearly relates to pre-internet activity of writing/editing/authoring and filling forms based on data within or outside of the form while checking for correctness of the form field values. 
Per prong 2, Step 2A, the additional elements of “a database”, and “a server comprising a central processing unit, memory, an input port” are merely data gathering steps/ insignificant extra-solution activity and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(g/h) that are not indicative of integration into a practical application.  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
Per Step 2B, the limitations ““a database”, and “a server comprising a central processing unit, memory, an input port”” are merely data gathering/processing steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 11 is a method claim corresponding to system claim 1 and is of substantially same scope. 
Accordingly, claims 11 is rejected under the same rational as set forth for claim 1. 
At least due dependency, claims 2-10, 12-20 are rejected under the same rational as set forth for claim 1 and for not including any limitation that is singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception and/or indicative of integration into a practical application. 

	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2003/0233316 A1, referred hereinafter as), and further in view of Marimuthu et al. (US 2015/0089345 A1, referred hereinafter as D2) in view of Hardee et al. (US 10887357 B2, referred hereinafter as D3).  
	
As per claim 1, D1 discloses, 
A system for document transformation and compliance, comprising ,(D1, title, abstract).  
a database to store documents relating to a transfer of real property, each document comprising a plurality of data fields each associated with a data field identifier, wherein the data field identifiers for same data fields in different documents are same, (D1, title, abstract, 0010, 0031, 0041, 0050 discloses a database to store documents relating to a transfer of real property (e.g. loan templates), each document comprising a plurality of data fields each associated with a data field identifier, wherein the data field identifiers for the same data fields in different documents are the same (e.g. same fields/related fields such address/names  entered once into one of the fields propagated to the same fields in other forms)).     
a server comprising a central processing unit, memory, an input port to receive the documents and an output port, wherein the central processing unit is configured to, (D1, figure 1B and accompanying text discloses client/server architecture for inputting and outputting document.).   
access a set of the documents, receive a data value from a user (D1, title, abstract, 0010, 0031, 0041, 0050, figure 6, discloses/shows accessing document/templates to filled by the user or system)).   
identify one of the data fields in one of the documents in the set associated with the received data value via the data field identifier for that data field, (D1, title, abstract, 0010, 0031, 0041, 0050 discloses identifying/storing data fields and associated values inputted by user, and propagating the inputted value to other  same/related fields within other documents.).
[propagate]… the received data value in the data field of the document; identify other data fields associated with a same data field identifier as the data field identifier of the associated data field; populate the other data fields with the received data value, (D1, title, abstract, 0010, 0031, 0041, 0050 discloses identifying/storing data fields and associated values inputted by user, and propagating the inputted value to other  same/related fields within other documents.). 
and perform compliance checking of the documents, (D1, title, abstract, 0010, 0031, 0041, 0050, 0058 discloses validating the received data in the documents.).
As noted above, D1 discloses propagating inputted values between related fields; however, D1 fails to expressly disclose - determine that the associated data field is already populated with a different data value, replace the different data value with the received data value in the data field of the document.
D2 (figure 2, 0042) discloses determine that the associated data field is already populated with a different data value (e.g. incorrect value), replace the different data value with the received data value in the data field of the document
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of correcting and updating any erroneous values of form fields as disclosed by D2 (abstract, 0042). 
D1/D2 fail to expressly disclose - subsequently, after receiving the data value, [determine that the associated data field is already populated with a different data value, replace the different data value with the received data value in the data field of the document].
D3 (figure 3 and accompanying text, col. 9-10) discloses overwriting a first edit after receiving a second edit and such, clearly disclose subsequently, after receiving the data value, determine that the associated data field is already populated with a different data value and/or any previously submitted value by others, replace/overwrite the different data/any previously provided value by others with the received data value in the data field of the document]
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3.  This would have been obvious for the purpose of allowing multiple users having various levels of editing permissions to overwrite and/or edit content of spreadsheet fields in a collaborative manner as disclosed by D3 (abstract). 

	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the central processing unit maintains a log of changes to the data fields, (D1, title, abstract, 0010, 0027, 0031, 0041, 0050, 0056, claim 13, discloses identifying/storing/logging data fields and associated values inputted/changed by user, and propagating the inputted value to other  same/related fields within other documents.).

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the log comprises one or more of a change date, time of change, and confirmation of change acknowledgement, (D1, title, abstract, 0010, 0027, 0031, 0041, 0050, 0056, claim 13, discloses identifying/storing/logging data fields and associated values inputted/changed by user (e.g. “confirmation of change”), and propagating the inputted value to other same/related fields within other documents.  The examiner notes that the above elements are merely non-functional descriptive material are therefore given little to no patentable weight.  Furthermore, the examiner takes official notice logging document change date, time, and/or confirmation was notoriously well known before the effective filing of the invention.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the above limitations.  This would have been obvious for the purpose keeping a log of changes for later review and/or error checking as known in the art and one of ordinary skill in the art.). 

As per claim 4:
D1 discloses validating field values; however, D1 fails to expressly disclose wherein the central processing unit identifies an error in at least one of the documents.
D2 (figure 2, 0042) discloses identifying an error in at least one of the documents (e.g. incorrect value). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of correcting and updating any erroneous values of form fields as disclosed by D2 (abstract, 0042). 

As per claim 5:
The rejection of claim 4 further incorporated. 
D1 fails to expressly disclose - wherein the central processing unit flags the error and generates a notification of the error.
D2 (figure 2, 0042) discloses flagging the error and generates a notification of the error (e.g. incorrect value notification). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of correcting and updating any erroneous values of form fields as disclosed by D2 (abstract, 0042). 

As per claim 6:
The rejection of claim 5 further incorporated.
D1 fails to expressly disclose - wherein the central processing unit receives a  new data value from the user and replaces the error with the new data value.
D2 (figure 2, 0042) discloses receiving a  new data value from the user and replaces the error with the new data value
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of correcting and updating any erroneous values of form fields as disclosed by D2 (abstract, 0042). 


As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein each data field is associated with a data field definition comprising details regarding data values to populate one such data field, (D1, title, abstract, 0010, 0031, 0041, 0050 and figure 6 discloses/shows fields associate with data field definition.).  

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the central processing unit assigns different access to the documents to different users, (D1, title, abstract, 0010-0011, 0031, 0041, 0050 and figure 6 formatting transmission of documents/forms to different users (e.g. banks, appraiser, insurance brokers etc.).).  

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein the central processing unit runs compliance logic on the documents during compliance checking, (D1, title, abstract, 0010, 0031, 0041, 0050, 0058 discloses validating the received data in the documents.).

As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
wherein the compliance logic comprises one or more of correctness, completeness c, consistency, and compliance with regulatory requirements, (D1, title, abstract, 0010, 0031, 0041, 0050, 0058 discloses validating the received data (e.g. completeness c) in the documents.  Additionally, D2 (figure 2, 0042) discloses above limitation.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of correcting and updating any erroneous values of form fields as disclosed by D2 (abstract, 0042).).

As per claims 11-20:
Claims 11-20 are method claims corresponding system claims 1-10 and are of substantially same scope. 
Accordingly, claims 11-20 are rejected under the same rational as set forth for claims 1-10.

Response to Arguments
	Applicant’s arguments filed on 08/15/2022 have been fully considered but they are not persuasive and/or moot in view modified/new grounds of rejections. 



Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144